 HOOVER DESIGN CORPORATION,461Hoover Design CorporationandRoscoe W. Vogt.Case 26-CA-2635September 18, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 29, 1967, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner failed to find that Respondenthad engaged in certain other unfair labor practicesalleged in the complaint. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief. The General Counsel filedcross-exceptions together with a supporting state-ment and answer to the Respondent's brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.1.The record reveals that shortly before Thanks-giving 1966, Supervisor Maffett announced thatthe employees could work the holiday weekend ortake time off and that they would receive per diempay, plus overtime for work performed. Thereafter,when the promised compensation was not paid andinquirieswere voiced, the employees were in-formed by Maffett that he had erroneously in-terpreted company policy, and that no extra com-pensation would be forthcoming for the Thanksgiv-ing weekend. Several employees, including Vogt,persisted in complaining to Maffett and began todiscuss among themselves what action could betaken to obtain the pay promised to them. At one ofthese discussions, employee Vogt brought up thepossibility of seeking assistance from the NationalLabor Relations Board. Culminating the discus-As Respondent's knowledgeof theconcerted nature of the employeeactivityis established on thisrecord,we find it unnecessary to pass uponwhether such knowledge is required.SeeHalseyW. Taylor Co.,145NLRB 425, enfd. 342 F 2d 406 (C.A.6);Walls Manufacturing Co., Inc,sions on December 7, 1966, was an agreementamong the employees that in order to obtain redressthey would have to act together. As a consequenceof this decision, a letter or petition regarding the un-paid Thanksgiving weekend compensation was cir-culated by employee Bendele among the employeesfor their signatures. Later that morning, Vogt wasasked by Bendele whether he had taken the matterup with the Board. Vogt indicated he had not, andimmediately again inquired of Maffett whether theemployees would be paid as promised. When Maf-fett said they definitely would not be paid, Vogtstated he would seek the assistance of the Board intrying to obtain the pay he and the others had beenpromised. At this point in time, the Trial Examinerfound, and we agree, Vogt was denounced as atroublemaker and discharged.The record clearly establishes that in attemptingto collect unpaid compensation employees wereacting in concert for their mutual aid within themeaning of Section 7. That Respondent knew theholiday weekend pay was the subject of such activi-ty is equally apparent.' For, Maffett testified thatprior to the date in question he knew dissatisfactionexisted among the employees about not receivingthe promised compensation and that he consideredVogt responsible for the unrest which was beinggenerated. He further testified that he knew of thecirculation of the petition among employees beforehe learned they were considering going to the Na-tional Labor Relations Board. Maffett's conduct onthe morning after he discharged Vogt, in summon-ing employee Bendele to his office to ascertain whathad been done with the petition, identifies Respond-ent's motive as one of interfering with the exerciseby employees of their Section 7 rights. It is ap-parent that Vogt's threat to file charges with theBoard, which triggered the decision to dischargehim, was an integral part of the concerted activitydemonstrating employee unwillingness to let thematter drop. His discharge for this threat and forgenerating the employee unrest is therefore viola-tive of Section 8(a)(1) of the Act.2.The Trial Examiner did not find that Respond-ent by this conduct also violated Section 8(a)(4) asalleged in the complaint because a statement of anintention to seek Board assistance is not specifiedon the face of the statutory interdiction. We do notagree with the Trial Examiner's literal applicationof Section 8(a)(4) to only those situations in whichan employee has actually filed charges with, ortestified before, the Board.2 In our view, Section8(a)(4) is designed to safeguard the procedureestablished for the vindication of Section 7 rights byassuring protection to those who would participate137 NLRB 1317,enfd.sub nom.InternationalLadies Garment WorkersUnion, 321 F.2d 753 (C A D C), cert.denied375 U.S. 923. CfIndianaGas andChemical Corp,130 NLRB 1488.zHydraflo Valve & Manufacturing Co.,158 NLRB 730.167 NLRB No. 62 462DECISIONS OF NATIONALtherein.After Maffett made it known to Vogt thatthe Company's decision not to pay was final, seek-ing Board assistance was the next step contem-plated by the employees in their efforts to obtainredress. Although this is a closely connected step inthe line of events which may be considered a part ofthe concerted activity, it is also the necessary firststep in instituting Board proceedings, and, as such,must come under the safeguards for suchproceedings.Thus, discharge of an employeebecause he made known a decision to seek Boardassistance on behalf of himself or for himself andothers is an independent violation of Section8(a)(4).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Hoover Design Corpora-tion, Nashville, Tennessee, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Add the following as paragraph 1(c) to theRecommended Order:"(c)Discharging, suspending, or otherwise dis-criminating against any employee for filing or stat-ing he will file charges under the National LaborRelations Act."2.Delete from paragraph 2(d) of the Trial Ex-aminer's Recommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."3.The telephone number for Region 26, appear-ing at the bottom of the. notice attached to the TrialExaminer'sDecision, isamended to read:Telephone 534-3161.4.Insert the following as the second indentedparagraph in the notice attached to the Trial Ex-aminer's Decision:WE WILL NOT discharge, suspend, or other-wise discriminate against any employee for fil-ing or stating he will file charges under the Na-tional Labor Relations Act.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The complaint inthis proceeding was issued under date of February 3,At the conclusion of Respondent's case,after Respondent's witnesseshad testified as to the reason for Vogt's discharge,the General Counselmoved to amend the complaint to allege alternatively that Vogt wasdischarged for engaging in concerted activity with other employees fortheir mutual aid and protection.Respondent's counsel stated, "as I un-derstand,he has a right to do that,sir.. I object to it but I don't think myobjection will be well taken.I can think of several legal grounds on whichto object"The Trial Examiner granted the motion,observing that theLABOR RELATIONS BOARD1967. The charge had been filed by Roscoe W. Vogt, anindividual, on December 19, 1967. The complaint allegedthatHooverDesignCorporation,Respondent,discharged Vogt because the latter said that he would fileunfair labor practice charges with the Board againstRespondent.' Respondent denies the commission of un-fair labor practices.The case was heard in Nashville, Tennessee, on March20, 1967. Both the General Counsel and the Respondentmade oral argument at the conclusion of the case. Neitherparty availed itself of the opportunity to file a brief.FINDINGSOF FACT AND CONCLUSIONS1.JURISDICTIONRespondent, at all times material, is a Michigan cor-porationwith its principal office located at Warren,Michigan.Respondent is engaged in performing engineer-ing and design services at various locations, including theNashville, Tennessee, plant of the Avco Corporation.In a representative 12-month period, Respondent, inthe course of its business operations, performed servicesvalued in excess of $50,000 in various States of theUnited States.Respondent is an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.Roscoe W. Vogt is an individual who was an employeeof Respondent at all relevant times.II.THE ALLEGED UNFAIR LABOR PRACTICESRoscoe Vogt had been employed by Respondent sinceMarch 7, 1966, at the Avco plant in Nashville. He wascalled a process man or processing engineer and dealtwith the ordering of tools and the routing of manufacturedproducts. Equipment, that Vogt had at the plant and ap-parentlyused, included drafting tools and variousmanuals.Insofar as work capability was concerned, Vogt wasthoroughly competent. Dillon, president of Respondent,testified that he had known Vogt since 1957 and therecord shows that in the past Vogt had worked under Dil-lon elsewhere. Dillon stated that there was "no question"that Vogt could do a better than average job when he ap-plied himself. According to Dillon, not only he, but alsoStone, a joint Avco and Hoover supervisor in the Nash-ville plant, were fully aware of Vogt's ability. Maffett, thegroup leader who discharged Vogt, testified that, as far asVogt's ability was concerned, "Not only would I haveliked to have kept him [Vogt] but I would like to havehad more like him, and that's the truth ... we don't evenhave enough qualified people to go around the way it isright now." Maffett also testified to a comment that Su-pervisor Bratton had made about Vogt, to wit, "When weare really in the pinch he [Vogt] can do in three hourswhat normally people, a person would take 8 hours, butissue had been fully litigated.The Examiner stated to Respondent's coun-sel, "Now it's true that this particular type of legal theory hasn't beenposed in so many words up to this point.If you feel,in view of that, thatyou want to recall any of your witnesses and so forth..."Respondent'scounsel then stated that he objected to the General Counsel's desire totack on another legal theory"but did not avail himself of the opportunityto reopen Respondent's case HOOVER DESIGN CORPORATION463keeping him working, keeping his performance up is a bigproblem."2In addition to his acknowledged better-than-averageability as an employee, Vogt had a personal problem inthat he was a drinker As a witness, Vogt acknowledgedthis fact and Respondent's witnesses testified to the fact.Because of his drinking, reflected in tardiness and at-tendance,Respondent, since the commencement ofVogt's employment, rated him as a marginal employee,using the figure 75 as Vogt's rating. Dillon, in testifyingas to Vogt's marginal rating, stated that if Vogt's ratingslipped "any further it would be mandatory that he wouldbe replaced .."According to Dillon, Vogt wasretained because he knew Vogt "and knew his capabili-ties," as did other supervisors, and because it was "feltthat if he could in some way manage to control the drink-ingproblem ... that we [the Company] would have agood solid employee ......Vogt continued in Respondent's employ with theaforedescribed marginal rating. He did not slip below the75 figure."He was not drinking on the day of hisdischarge, nor is there evidence or an assertion that hewas drinking the day before or in the period immediatelybefore. There is no evidence that Respondent or any of itssupervisors contemplated discharging Vogt on December7, 1966, or about that time, either shortly before or after,for any reason or for anything pertaining to his attendanceor his work as an employee.According to Vogt, who, on the whole, impressed theTrial Examiner as a credible witness, shortly before theThanksgiving weekend in November 1966, Maffett toldVogt and other employees that they could either workthatweekend or could take the time off and that theycould be paid "per diem for Friday and Saturday andovertime for Saturday." On the following pay day, the perdiem and overtime aforementioned was not in the em-ployees' checks.Vogt questioned Maffett about theabsence of the money and Maffett said that Avco wouldnot pay the money and therefore Respondent could not.-5In a second conversation with Maffett on the same sub-ject, evidently a day or so after the first conversation,Vogt said that the cheapest thing, that President Dillon ofHoover could do, was to pay the employees and forgetabout it. Vogt also told Maffett that Vogt and other em-ployees might possibly take the matter to the NLRB.Maffett said that he would get in touch with Hoover.Vogt states that on December 7, Maffett was in his de-partment and Vogt asked him if Dillon was going to paythe per diem and overtime. Maffett said, "No" and askedVogt if he was going to quit if he did not receive theaforesaid pay. Vogt said, "No," and Maffett then asked,"Are you going to the N.L.R.B." and Vogt said, "Yes."Maffett said, "Then you have automatically quit, I'll geta check and pay you out of my pocket" and Maffettreferred to Vogt as a troublemaker. This conversationtook place around 10 a.m., according to Vogt. About anhour later, Maffett returned and handed Vogt a check,saying, "Your timecard has been picked up and you arealready punched out." December 7 was a Wednesdayand the regular payday was Friday. The check that Maf-fett handed to Vogt in December was Maffett's personalcheck for $37 which, according to Vogt, covered theaforedescribedcompensation for the Thanksgivingweekend. At some later date, Vogt received a paycheckfrom the Company for his regular work up to the time ofhis termination on December 7.After the above events on December 7, and on thesame day, Vogt states that he then went to Fussell, anAvco supervisor in the plant 6 Vogt told Fussell what hadoccurred and the latter said that he had not "run into thisbefore," [had not encountered such a situation before]and, according to Vogt, Fussell "didn't know what to dowith it [the situation; Fussell evidently made no meaning-ful comment or observation]." Fussell did not testify.Vogt states that he then went back to his area andstarted arranging his work so that Supervisor Ruis couldtake it over and complete it. Vogt asserts that the particu-lar project had been a 2- or 3-week job and he gave Ruisthe portions that Vogt had already completed and "ex-plained it to him." Ruis did not testify.According to Vogt, it was then about lunchtime so heate his lunch and then went to see Stone, the chief tool en-gineer, a supervisor for both Hoover and Avco. Vogt toldStone of his conversation with Maffett that morning.Stone said that he was sorry; that he couldn't do anythingabout it and for reasons of discipline he had to back upMaffett. Stone also said that Vogt had been eating break-fast on the job and had not shown enough "enthusiasm"in his work.7 Stone did not testify.Vogt states that he telephoned his wife and arrangedfor her to pick him up at the plant. He finished packing hisown equipment. He then proceeded to leave and noticedthat his timecard was not in the rack. He estimated thetime of his leaving as about 1:30 p.mEmployee Bendele, a tool designer at Respondent'splant, testified as to Maffett telling the employees prior tothe Thanksgiving weekend that they could take time offbut would still receive per diem. Thereafter, when the em-ployees did not find the promised compensation reflectedin their paychecks, Bendele as well as other employeesspoke to Maffett about it. Maffett told them he was sorrybut Avco would not pay Hoover and the latter could notpay the employees.About a week or so later Bendele and another em-ployee werediscussingthe fact that nothing further hadbeen heard about the Company paying the men for theThanksgiving weekend.Bendelepointed out that the onlyway that the men could accomplish anything was to sticktogether and it was decided to go around to the employeesand solicit signatures on a petition or letter. Bendele alsoOn cross-examination,Respondent's counsel asked VogtQDo you know that both Mr Maffett and Mr Dillon, as wellas Mr Stone and his second man, are aware of the fact that you cando an excellentjob, that you can do a job in three or four hours that itmight take somebody else 5 or 6 hours to dog Do you know that theyfeel that way about you9A Well, I have been told by other people that I'm a pretty goodmanLSAt various times, Respondent had spoken to Vogt about his dunkingand had urged him to overcome it Vogt would periodically respond butthen would relapse to what Respondent regarded as a marginal attendancewarranting the same marginal ratingMaffett estimated that Vogt's attendance was about 85 percentwhereas most employees were in the 90's Maffett testified that an em-ployee's pay was docked one-tenth for each 6 minutes he was late SinceVogt was hourly paid, he evidently was not paid for hours not workedRespondent's relationship withAvco, as far as the record indicates, iseither that of a subcontractor or contractor, with Avco reimbursingRespondent for its wage costs8Avco and Hoover employees and supervisors work more or less sideby side in the plant'Vogt testified that he was unaware of these particular deficiencies andthat no one had spoken to him along such lines 464DECISIONSOF NATIONALLABOR RELATIONS BOARDobserved during this conversation that in an earlierdiscussion among the employees, apparently on the samesubject of compensation for the Thanksgiving period,Vogt "had mentioned something ... about the LaborRelations Board." Bendele then went over to Vogt'swork area and asked him if he had spoken to the LaborBoard about the matter of the promised Thanksgivingcompensation. Vogt said he had not gone to the Board.The record is clear that on this same day, describedabove, which was December 7, 1966, the date of Vogt'stermination, a petitionor letter,pertainingto the Thanks-givingmatter,was passed among the employees forsignatures. 11On December 7, after talking with Vogt regarding con-tactwith the NLRB, as described above,Bendelereturned upstairs in the plant. Later, on the same morn-ing, Bendelereceived a telephone call from Vogt. Vogtsaid he had just been fired.Bendelesaid, "For what?"Vogt replied that Maffett "fired me becauseI said I wasgoing to goto the Labor Relations Board." Then Bendeleresumed hiswork, testifying,"was back at myboard-this was before lunch-and IseenBill [Maffett]and I says, `Bill, did you fire Rocky' [Roscoe Vogt]."Maffett replied, "No, I haven't fired Rocky butI'm goingto. I am goingdownstairs now and let him go." Maffettsaid he had a personal check for Vogt for the Thanksgiv-ing weekend. Bendele was then asked the time of theabove conversation. He said he was not "positive" butagain placed the incident as "before lunch" although say-ing it could have been before or right after lunch.9Maffett testified that, as a result of the employees nothaving received their expected compensation in the post-Thanksgiving paychecks, some of them "griped" about itand expressed their discontent. The witness was thenasked:Q.Did any of them mention the Board?A.Not specifically. I heard rumors that one ofthem had a petition.Q.At that time you heard nothing about theBoard; is that correct?A.Nothing specifically, no one definitely sayingit.On December 7, according to Maffett on Respondent'scounsel direct examination, he had a discussion withVogt in the morning about the nonpayment of compensa-tion for the Thanksgiving period. Maffett states that thematter "generatedinto an argument" and that he toldVogt that if the money meant that much to him, he. Maf-fett,would give Vogt his personal check for the amount.Maffett states that "This was just before lunch time" andhe went upstairs, phoned his wife to bring a check withher when she came to the plant to pick up her husband,Maffett, for lunch. Then, after lunch, before he had achance to return to Vogt's department and give him hischeck, about three people in the plant, including Super-8Bendele testified. "Actually,we just passed it aroundto everybody in-volved,just passed it around,and some of them told Bill [Maffett] aboutit."Therecord is clear that on the morning of December 8, Maffett sum-moned Bendeleto his office and asked "What haveyou done with it [thepetition or list of names]." Bendele replied that it had beendestroyed Ac-cording to Bendele,Maffett thensaid, "ifthe list is done with[destroyed]and that's it, then there is no use talking about itanymore."9As tothe petition of the employeesthathad been circulated onDecember 7, Bendele testified that when he came to work on the follow-ing morning,"the guys were all worried about theirname being on thevisor Stone, came to him and told him, in substance, thatthey understood that he had discharged Vogt. Respond-ent's counsel then asked the witness:Q..Had you mentioned anything to him[Vogt] that morning about being dismissed?A.No, I did not fire him.Then the witness stated that he had telephoned the com-pany president, Dillon, in Detroit "before I went backand discharged him [Vogt]" and Dillon had told him thatitwas up to Maffett, "if conditions generated to the pointwhere I [Maffett] personally felt that he [Vogt] shouldbe discharged I should do it." Maffett testified that he hadtelephoned Dillon in Detroit specifically and for no otherreason than to talk about Vogt "because of the generalunrest that was being generated around us .... I talkedto him [Dillon] about the unrest he [Vogt] was generat-ing."Maffett stated that the foregoing had nothing to dowith Vogt going to the N LRB.Although Maffett, in the course of his testimony, saidthat the discussion on December 7 with Vogt became an"argument" and that Vogt was "belligerent," he was notparticularly specific as to what led him to use these con-clusionary terms although he was asked on several occa-sions to describe the conversation and to tell what wassaidand done. However, at one point, Maffett'stestimony reveals the specifics that underlay his own out-look. He was asked to "just tell us as best you can whatwas said and by whom" between himself and Vogt onDecember 7. Maffett states that when he came to Vogt'sarea in the plant, the latter asked him, "What did you findout about the checks" for the Thanksgiving period. Maf-fett asked what he meant. Vogt said, "Well, are we goingto get paid." Maffett said, "no," and that he had previ-ously told Vogt that Maffett had made a mistake aboutthe Avco pay policy when Maffett had told the men thattheywould be paid for Thanksgiving. Maffett thentestified, "From there it generated into an argument." Ondirect examination the witness had used the same generalphrase. But, at this juncture, on cross-examination, hewas asked:Q.What was the argument about?A.Mostly he said something to the effect that"Lynn Dillon is going to be sorry ... I'm going to theNLRB."Maffett states that he told Vogt to go ahead and go to theNLRB if he wanted to.Then the witness revealed that because of Vogt'smanifest refusal to drop the matter of his view that he andthe other employees were entitled to the Thanksgivingpay,Maffett became "excited," particularly since thefirmness was being displayed by an employee such asVogt whose personal problems Respondent had so longtolerated.'°Moreover, in the same portion of histestimony, Maffett said that he had, in the same conversa-tion, talked to Vogt "about the unrest he was generating"letter or on a list"and it was decided to destroy the petition.Then,as men-tioned above,Maffett called Bendele to his office,asked what he had donewith the petition,and when assured that it had been destroyed, droppedthe matter19Although the Respondent's tolerance is not to be deprecated, theevidence, described previously,reveals that there was at least a degree ofenlightened self-interest in continuing to employ a man of Vogt's admittedabove average ability in a labor market where men of comparable abilitywere evidently not readily available. HOOVER DESIGN CORPORATIONan obvious reference to the discontent of the other em-ployees and the circulation of a petition. 1 iWith regard to the telephone call to Dillon in Detroit onthemorning of December 7, Maffett testified that hespoke to Dillon before lunch about 11:30 a.m.12 The wit-ness was asked:Q.You had a conversation with Mr. Dillon whereyou told him that Vogt was creating some unrestamong the men over this PD [Thanksgiving perdiem] business; is that right?A.Right.Q.Did the subject of discharge come up duringthat conversation?A.Only to the effect that if this generated and itwas left to my decision - it had nothing to do with theNLRB but it was left to my decision. If he [Vogt]was going to be hostile about the whole thing, insub-ordinate, [if Vogt persisted in not forgetting aboutthe Thanksgiving pay as Maffett thought he should]then it was my prerogative to let him go.****Q.You told him [Dillon] that Vogt had been bel-ligerent?A.That's right.Q.And you told him that you thought maybe heought to be discharged because of this?A. . . . no, not that alone. Like I said, it's a cul-mination of several things that led up to this point.Q. But that is the straw that broke the camel'sback; is that right?A. In effect, this was the last one more chance hehad, yes.Dillon testified that Maffett, when he telephoned him,said that Vogt "was causing widespread dissensionamong the men because of not being paid the PD for theThanksgiving week-end.. ." Dillon states that he toldMaffett that the money could not be paid because of Av-co's refusal to reimburse Hoover. Dillon was asked, didhe know whether Vogt was discharged "for causing thisdissension." Dillon said he did not know but that in thetelephone conversation with Maffett the import was thatthis [causing dissension] was just the culmination, ..."the final straw in Vogt's long-tolerated marginal status asan employee. In short, but for the alleged causing of un-rest on the matter of Thanksgiving pay, Vogt would havepresumably remained the same marginal, but un-discharged employee, that he had been since the entireperiod of his employment. As previously mentioned,Maffett states that he did not discharge Vogt on the morn-ing of December 7, but did discharge him at approximate-" Although the above paragraph paraphrases Maffett's testimony inresponse to the question. "What was the argument about," we believe theparaphrase is accurateThus, the testimony-From the standpoint that he [Vogt] had been probationary .allalong, he had got us between a rock and a hard place several timesHe had been given more than one more chance several times andnow, because of something that really hadn't been settled, he wasgetting indignant about it [The witness had just testified that he hadtold Vogt that the money was not going to be paid and had told himthe same thing previously Maffett never said to Vogt or to any otheremployee that the matter of the Thanksgiving pay was still open andunder consideration]This got me kind of excited about it[Vogt'sfirm position]At another point, Maffett testified that he, Maffett,was "pretty mad" during the conversation with Vogt, and that "it wasin the back of my mind to, believe meto fire him" and that it was465ly 2 p.m. on that date. Maffett punched out Vogt's timecard and the time on the card is 14.04.13 After punchingout Vogt's card, Maffett then "came back and I gave himhis check [Maffett's personal check for the Thanksgivingperiod] and I said, 'Under the circumstances we don'thave any alternative but to let you go. I'm sorry it had towork out this way."' This; according to Maffett was theentire conversation or, as Maffett put it, "That was it." Afew brief words of discharge as aforedescribed, no ex-planation of the reason to Vogt, and no question or com-ment by the employee.Maffett's testimony,in sum, is that in a conversationwith Vogt at or about 10:30 a.m. on December 7 they hadan "argument" about the Company's obligation to pay theemployees for the Thanksgiving period. Vogt made itclear that he was not content to let the matter drop inspite of Maffett's statement that the money would not bepaid. Far from letting the matter drop, Vogt said that hewas going to the NLRB and Maffett told him to go ahead.Maffett was admittedly excited and mad and admits thathe had it in the back of his mind to discharge Vogt. Maf-fett states that, in spite of his anger and disposition todischarge Vogt, he not only did not discharge him thatmorning but told Vogt that since the money for theThanksgiving period evidently meant so much to Vogt,Maffett would give him a personal check for the money.Then Maffett went back to his office and made a longdistance call to the president of the Company in Detroit.Insubstance,Maffett then sought and receivedclearance from Dillon for Maffett to discharge Vogt, inMaffett's discretion, for what Vogt had done up to thetime of Maffett's conversation with Dillon. What Vogthad done, according to Maffett, was to create unrestamong the employees on the issue of the Thanksgivingpay. Vogt had told Maffett that he was not dropping thematter and was going to the NLRB. Maffett also con-sidered that the employees' petition was part and parcelof this unrest being generated by Vogt's position on thepay issue.14In the aforementioned posture, according to Maf-fett-Maffett, in a sense, having capitulated to Vogt byagreeing to pay him for the Thanksgiving period and Maf-fett neither discharging nor indicating intent to dischargeVogt - Vogt, thereupon, quickly goes to various other su-pervisors and at least one employee and tells them thatMaffett has discharged him for saying that he was goingto the NLRB.This unusual situation of an employee, in effect,discharging himself or trying to convince people that hebecause of Vogt's attitude "his trying to excite other people For aperson who had as many chances as him it was kind of like the guyyou try to help the most turns on you the hardest, this type ofthing."12 "I got hold of Lynn [Dillon] around 1 130 "13Military time is used in the plant, 14 04 is of course 2 04 p m14Although Maffett and Dillon used the term "dissension among theemployees," this is not strictly accurate There is no evidence of dissen-sion or fights or arguments among employees, i e , one group of em-ployees against another The dissension was between the employees, or asubstantial number of them, and the Company, on the issue of whether theemployees should be compensated for the Thanksgiving period Vogt wasthe bellweather of the employees' belief that they should be paid and hehad refused to drop the matter and had told Maffett that he was going tothe NLRB 466DECISIONSOF NATIONAL LABORRELATIONS BOARDhad been discharged when he was not, is thus explainedby Maffett:When Maffett and Vogt concluded their conversa-tion on the morning of December 7, Vogt, being"pretty smart,"must have reasoned to himself, ac-cording to Maffett,that"Bill [Maffett]is going to goback upstairs and call Lynn [Dillon] and Lynn isgoing to give him permission to fire me,so, if I saynow that he has fired me,go around and say he'sfired me because I was going to the NLRB, theywon't dare let me go."The foregoing theory is not persuasive to the Trial Ex-aminer.IfMaffetthad said nothing about terminatingVogt, as Maffett contends, and, if Maffett had finallyagreed to pay Vogt for the Thanksgiving weekend, asMaffett also contends,why would Vogt suspect,let aloneknow,that Maffett,as soon as he left Vogt on the morn-ing of December 7, was going to make a long distance callto President Dillon in Detroit to secure the latter'sclearance to discharge Vogt.We also consider it unlikelythat if Maffett had not made it clear to Vogt on that morn-ing that he was either discharged or as good as dischargedbecause of his unyielding position on the Thanksgivingpay, and including Vogt's admitted statement that he wasgoing to the NLRB,Vogt would have not spoken to threeindividual supervisors and at least one employee thatmorning, telling them that Maffett had discharged him.Vogt even went to the point of explaining to SupervisorRuis the exact status of work already performed on a longjob that Vogthad been working on so that Ruis couldcomplete the job. This is surely a rather convincing detailto support the view that Vogt had been, and genuinely be-lieved that he had been,discharged on the morning of the7th.Moreover, since Respondent states that Vogt was aclever and smart conniver,we fail to see any cleverness inany employee saying that he has been discharged and act-ing as if he has been discharged when, in fact,he has notbeen discharged-allwith the alleged purpose of prevent-ing the employer from discharging the employee. Re-spondent states that Vogt was trying to shield himself byclaiming that he had been discharged because he said hewas going to the NLRB.But if Vogt wanted to clothehimself in theN LRBcontext, it was not necessary to pre-tend that he had been discharged when he had not been.All Vogt hadto do was to do nothing unless and until hewas discharged.If he was not discharged,itwould be finefrom his standpoint. If he was discharged,he could saythatwhat immediately preceded the discharge was hisconversation with Maffett in which Vogt stated,interalia,that he was going to the NLRB.How did it serveany purpose for Vogt to say he was discharged when hewas not.He could easily tie the NLRB reference in, asdescribedabove,without resorting to the allegedelaborate falsehood thatMaffett and Respondent at-tribute to him. Vogt evidently went to other supervisorsin the hope that they might attempt to reverse thedischarge.Stone,for instance,said that he was sorry buthe could do nothing about the discharge but would haveto stand behind Maffett's action. Vogt phoned employeeBendele to advise him of what had befallen Vogt andprobably to alert Bendele and other employees involvedin the petition.Indeed,soon after,on the morning ofDecember 8, Bendele and the other employees destroyedthe petition shortly before Maffettsummoned Bendele tohis office to question him about the petition.Another aspect of Respondent's version that is notconvincing to the Trial Examiner is the following:Maffettallegedly said nothing to Vogt in the morning about beingdischarged; at 2 p.m. Maffett came to Vogt; handed hima check;and said,"Under the circumstances we don'thave any alternative but to let you go; I'm sorry it had towork out this way." No explanation was offered Vogt asto why he was discharged right then and there althoughallegedly nothing had been said about discharge in themorning. No comment is made to Vogt about his allegedfalse statements in the morning to various supervisorsthatMaffett had discharged him. The articulate Vogt,who courageously and firmly stood up for his views thatmorning, asks for no explanation,expresses no surpriseat this quick turn of events,but departs.A consideration of all the evidence persuades us that,on December7,Maffett, in a conversationwith Vogt,became disturbed and angry at Vogt'srefusal toacquiesce in the Company's position that compensationfor the Thanksgiving weekend would not be paid asoriginally promised byMaffett.Maffett viewed withdislike and alarm the burgeoning unrest and discontentamong the employees on the issue,as manifested by thecirculation of a petition on December 7. In Maffett'smind Vogt was connected with the petition activity andVogt furtier confirmed Maffett's view of him as the sparkplug of theemployee unrestby Vogt's statement that hewas going to the NLRB because of the Company'srefusal to pay the previously promised compensation.While Maffett perhaps did not say in so many wordsthat Vogt was discharged if he went to the NLRB or per-haps did not equate termination solely with Vogt's ex-pressed intent to resort to the Board,it is our opinion thatMaffett'swords and actions were based on a package ofcircumstances attributed to Vogt and this package in-cluded Vogt's statement that he was taking the matter tothe Board.We believe that on the morning of December 7, Maf-fett, by the end of his conversation with Vogt, had madeitclear to Vogt that because of Vogt's attitude on theThanksgiving pay issue,which had stirred up and wasstirringup general discontent among the employeesbecause of the nonpayment, Vogt was finishedas an em-ployee of Respondent.15 Vogt's statement that he wasgoing to the Board was,in context,and, in Maffett'smind,the capstone of what Maffett regarded as Vogt's defiantattitude and indicated that, far from being convinced thatthe employees should drop the entire demand for pay,Vogt was further escalating the entire problem of em-ployeediscontent.Maffett was particularly incensed because Vogt's ownfirm demand or defiant attitude and the sparking of thedissent among the employees was attributable to a mar-ginal employee like Vogt, concerning whose deficienciesin the past,the Company,includingMaffett,had beenquite tolerant.Vogt was viewed in effect as biting the15The words may well have been as testified to by Vogt Perhaps otherphraseology was used but the message was terminal as to Vogt's employ-ment status HOOVER DESIGNCORPORATION467hand that had fed him and, admittedly, Maffett viewedVogt's attitude regarding the pay issue as the straw thatbroke the camel's back.Before actually and formallyterminating,Vogt, Maffettsought and secured clearance from Dillon in Detroit forthe discharge. The punching out of Vogt's timecard byMaffett and the tendering of Maffett's check to Vogt forthe money for which Vogt had been contending were ter-minal acts that simply confirmed the earlier impartationto Vogt that he was finished as an employee. 16The evidence is clear, in our opinion, that, whatever theversion of the actual events,Respondentdischarged Vogtfor creating and adding to unrest both as to himself as anemployee and as to his fellow employees. The evidencealso shows that the unrest of Vogt and the other em-ployees was dissatisfaction with the Company's nonpay-ment for the Thanksgiving weekend. The dissatisfactionmanifested itself in the conception and circulation of apetition and in Vogt's firm adherence to his views that theCompany should pay,culminating,when he was againtold by Maffett that the money would not be paid, byVogt's assertion that he wasgoing to theNLRB about thematter. Maffett was incensed by all this, particularly sincethe unrest and discontent, which he attributed basicallyto Vogt, was coming from an employee whose personalproblem had been tolerated for so long by the Company.Vogt was discharged on December 7 whereas he wouldnot have been discharged on that day but for the unrestrelating to the pay issue. Vogt was no more or no less amarginal employeeas to attendanceon December 7 thanhe had been throughout his employment. Of course theCompany could have discharged Vogt at any time duringhis employment for poor attendance or for any otherreason but they could not legally discharge him for hisprotected concerted activities on the pay issue ordischarge him under circumstances when Vogt's pro-tected activitywas the precipitating, proximate, andmaterialcauseof the discharge. Since Vogt wasdischarged for the reason stated above, we find thedischarge to be in violation of Section 8(a)(1) of the Act. 17CONCLUSIONS OF LAW1.Respondent is an employerengagedin commercewithin the meaning of the Act.2.Roscoe Vogt is an employee within the meaning ofthe Act.3.Respondent discharged Vogt in violation of Section8(a)(1) of the Act.18THE REMEDYHaving found that Respondent has violated the Act weshall recommend the conventional remedy for such dis-criminatory conduct.It is recommended that Respondent offer to Vogt im-mediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniori-ty and other rights and privileges, and make him whole forany loss of earnings suffered by reason of the discrimina-tion against him by payment of the amount of money henormallywould have earned from the date of hisdischarge to the date of the offer of reinstatement, less hisnet earnings during said period, with backpay computedon a quarterly basis with interest at 6 percent.19The Trial Examiner commends to the parties the factthat in the event the employee accepts reinstatement he,as well as the employer, will have the normal status oftheir respective positions as employer and employee,with the respective normal rights, duties, and obligationsof their positions.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, it is recom-mended that Respondent,Hoover Design Corporation,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging legitimate concerted activities of itsemployees within the protection of Section7 of the Actby discharging an employee or employees for engaging insuch activity.(b) In any like or related manner, interfering with,restraining,or coercing its employees in the exercise oftheir rights under Section7 of the Actto engage in con-certed activities for their mutual aid and protection or torefrain from such activities.2.Take the following affirmative action to effectuatethe policy and remedial purposeof the Act:16We do not regard the exact time that Vogt left the plant or the time onthe timecard as of material significance.Vogt said he left at or about 1.30p.m. and his card was not in the rack at that time.Maffett's testimony con-firms that,prior to Vogt's leaving,his card had been removed from therack.Maffett states that he punched Vogt's card at 2 p.m. and the card sostates.Maffett asserts that Vogt was still in the plant and did not ac-tually leave until "close to 3 o'clock."A weekor so subsequentto Vogt's discharge, the Respondent did makecompromise payments to the other employees for the Thanksgiving.I7 In his testimony,Maffett,many times, referred to the unrest or dis-sension that he believed that Vogt was creating.The witness said nothingabout"company time." Again, Maffett and Dillon, in describing theirtelephone conversation about Vogt refer to the employee unrest as re-ported by Maffett to Dillon.Theydo not refer to "company time." At alater point in his testimony,Maffett did refer to Vogt's generating "unrestby circulating with the other employees on Company time..."We areunsatisfied,however,that the concern was primarily about the unrest assuch,whether the employees were discussing their dissatisfaction onbreaktime,lunchtime,or on company time.If the latter had been the primeconcern,a simpl"fder to get to work or not discuss nonwork matterswhile working,would have been effective.When Maffett spoke to Bendele on December 8, his prime concern wasthe petition. ;His opening words were, "What have you done with it[where is the petition]."Bendele hastily assured him that it had beendestroyed.Maffett had not started the conversation by admonishingBendele that the petition was not to be circulated on company time. Heopened the conversation as described above and then, assured that thepetition had been destroyed,he said,as described by Bendele,that "hewas worried about it being done on Company time."Then Bendele wasasked the following leading question in cross-examination.Q But he didn't object to your passing any kind of petition if youwanted to,did he?A.No, he never said anything to me that would influence meeither way, no [he never said in so many words you can circulate apetition on nonworking time nor did he say you cannot ("never saidanything to me that would influence me eitherway")].Bendele and the other employees,however, had alyeady received themessage of Vogt's discharge on December 7 and they destroyed the peti-tion the first thing on the morning of December 8. Moreover,as Maffetttestified,itwas Bendele and not Vogt who had circulated the petition, al-beit Vogt was regarded as the basic instigator of this and other unrest.18On its face, Section 8(a)(4) of the Act interdicts discharge of an em-ployee because"he has filed charges or given testimony under the Act "Vogt had not filed charges or given testimony but had said, in effect, thathe was going to do so19F.W Woolworth Company,90 NLRB 289,Isis Plumbing & Heat-ing Co.,138 NLRB 716310-5410-70-31 468DECISIONS OF NATIONAL(a)OfferRoscoeVogtimmediate and full reinstate-ment to his former or substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges previously enjoyed,and make him whole forany loss of pay he may have suffered by reason of hisdischarge,in accordance with and as setforthin the sec-tion of this Decision entitled, "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,all payroll and other records necessa-ry to compute the earnings of Vogt if he had not beendischarged.(c)Postat the Avcoplant in Nashville,Tennessee, theOwner,Avco Corporation,willing, copies of the attachednotice marked "Appendix. -20 Copies of said notice, to befurnished by the Regional Director for Region 26, afterbeing duly signed by Respondent's representative, shallbe postedby itimmediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter,in con-spicuous places,including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered,defaced,or coveredby anyother material. In theeventthat Avco, asthe owner of the plant,is unwillingthatRespondent post the notices in the plant, thenRespondent shall take appropriate steps to give each ofits employees,including any joint Hooverand Avco em-ployees, an individualcopyof said notice for perusal andretention by the employee or, alternatively, if the noticescannot be posted in the plant,Respondent may mail in-dividual copies of the said notice to each employee asaforedescribed at the respective home of each employee.(d)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.2120 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."21 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting,within l0-days from the date of this Order,what steps Re-spondent has taken to comply herewith."LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage legitimate concerted ac-tivities that our employees may engage in for pur-poses of collective bargaining or other mutual aid orprotection on matters pertaining to their wages,hours, and other conditions of employment bydischarging any employees because of the exerciseof such rights.WE WILL offer to employee Roscoe Vogt im-mediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice tohis seniority or other rights and privileges previouslyenjoyed, and WE WILL pay to Roscoe Vogt with in-terest at 6 percent any wages he has lost by reason ofhis discharge and covering the period from the dateof his discharge to the date of our offer of reinstate-ment.HOOVER DESIGNCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 746 FederalOffice Building, 167 North Main Street, Memphis, Ten-nessee 38103, Telephone 3-8103.